Case 4:18-cr-00055-ALM-CAN Document 75 Filed 07/09/19 Page 1 of 1 PageID #: 177




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

 UNITED STATES OF AMERICA                        §
                                                 §
 v.                                              §       No. 4:18CR55
                                                 §       Judge Mazzant
 ESWIN DANIEL BALAN AVILA (8)                    §

                          NOTICE OF PLEA AGREEMENT

       The United States of America would show the Court that the defendant, Eswin

 Daniel Balan Avila, and the government have entered into a plea in relation to the

 charges now pending before this Court.

                                                  Respectfully submitted,

                                                  JOSEPH D. BROWN
                                                  United States Attorney

                                                  /s/ Jay R. Combs
                                                  JAY R. COMBS
                                                  Assistant United States Attorney
                                                  101 East Park Boulevard, Suite 500
                                                  Plano, Texas 75074
                                                  (972) 509-1201
                                                  jay.combs@usdoj.gov


                             CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed via electronic filing to

 defense counsel on the 9th day of July, 2019.


                                                  /s/ Jay R. Combs
                                                  JAY R. COMBS
                                                  Assistant United States Attorney
